DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20, 2020, October 22, 2020, March 3, 2022 and May 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koziol (WO2013045936).

In regards to claim 1, Koziol teaches a coated carbon nanotube (carbon nanotube; page 2, lines 12-14) wire for a coil, comprising: a carbon nanotube wire (fibre comprising carbon nanotube; page 2, lines 12-14), the carbon nanotube wire being composed of a plurality of carbon nanotube element wires each constituted of a plurality of carbon nanotubes (conducting fibres comprising carbon nanostructures such as carbon nanotubes, page 2, lines 4-5); and a coating layer (insulating material coated around the fibre, page 2 line 15) coating the carbon nanotube wire (insulating material coated around the fibre, page 2 line 15), wherein each of the carbon nanotube element wires contacts one or more other adjacent carbon nanotube element wires (bundle, page 13, lines 12-14).

In regards to claim 2, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, wherein a twisted wire density in the carbon nanotube wire is 0.5 g/cm3 to 2.5 g/cm3 (1.5 g/cm3, page 8, lines 16-22).

In regards to claim 3, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, wherein a density of the carbon nanotube aggregates or the carbon nanotube element wires in the carbon nanotube wire is 1.1 g/cm3 to 1.8 g/cm3 (1.5 g/cm3, page 8, lines 16-22).

In regards to claim 4, Koziol teaches the coated carbon nanotube wire for a coil according to claim 2, wherein a density of the carbon nanotube aggregates or the carbon nanotube element wires in the carbon nanotube wire is 1.1 g/cm3 to 1.8 g/cm3 (1.5 g/cm3, page 8, lines 16-22).

In regards to claim 5, Koziol teaches the coated carbon nanotube wire for a coil according to claim 2, wherein the twisted wire density in the carbon nanotube wire is 1.2 g/cm3 to 1.5 g/cm3  (1.5 g/cm3, page 8, lines 16-22).

In regards to claim 6, Koziol teaches the coated carbon nanotube wire for a coil according to claim 3, wherein the density of the carbon nanotube aggregates or the carbon nanotube element wires in the carbon nanotube wire is 1.5 g/cm3 to 1.8 g/cm3  (1.5 g/cm3, page 8, lines 16-22).

In regards to claim 11, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, wherein an equivalent circle diameter of the carbon nanotube wire is not smaller than 0.05 mm and not larger than 2.0 mm (1mm, pg. 12, line 22).

In regards to claim 12, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, wherein an equivalent circle diameter of the carbon nanotube wire is not smaller than 0.30 mm and not larger than 1.0 mm (1mm, pg. 12, line 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol (WO2013045936) in view of Alexandra (CA 3085017).

In regards to claim 7, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, and the filaments ae a bundle (bundle, page 13, lines 12-14).
 Koziol does not teach the number of the carbon nanotube aggregates or the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000.

Alexandra teaches the number of the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000 (A person skilled in the art understands a filament to be a fiber with any desired length. Multifilaments contain a plurality to a large number of filaments lying next to one
another, for example 2 to 1000, 10 to 900, 20 to 800 or 30 to 700, preferably 40 to 600 or 50 to 500 filaments lying next to one another, page7, lines 43-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the carbon nanotube bundle of Koziol of 10 to 1000 filaments as taught by Aleandra, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 8, Koziol teaches the coated carbon nanotube wire for a coil according to claim 2, and the filaments ae a bundle (bundle, page 13, lines 12-14).
 Koziol does not teach the number of the carbon nanotube aggregates or the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000.

Alexandra teaches the number of the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000 (A person skilled in the art understands a filament to be a fiber with any desired length. Multifilaments contain a plurality to a large number of filaments lying next to one
another, for example 2 to 1000, 10 to 900, 20 to 800 or 30 to 700, preferably 40 to 600 or 50 to 500 filaments lying next to one another, page7, lines 43-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the carbon nanotube bundle of Koziol of 10 to 1000 filaments as taught by Aleandra, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 9, Koziol teaches the coated carbon nanotube wire for a coil according to claim 3, and the filaments ae a bundle (bundle, page 13, lines 12-14).

 Koziol does not teach the number of the carbon nanotube aggregates or the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000.

Alexandra teaches the number of the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000 (A person skilled in the art understands a filament to be a fiber with any desired length. Multifilaments contain a plurality to a large number of filaments lying next to one
another, for example 2 to 1000, 10 to 900, 20 to 800 or 30 to 700, preferably 40 to 600 or 50 to 500 filaments lying next to one another, page7, lines 43-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the carbon nanotube bundle of Koziol of 10 to 1000 filaments as taught by Aleandra, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 10, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1, and the filaments ae a bundle (bundle, page 13, lines 12-14).

 Koziol does not teach the number of the carbon nanotube aggregates or the carbon nanotube element wires constituting the carbon nanotube wire is 300- 900.

Alexandra teaches the number of the carbon nanotube element wires constituting the carbon nanotube wire is 300-900 (A person skilled in the art understands a filament to be a fiber with any desired length. Multifilaments contain a plurality to a large number of filaments lying next to one
another, for example 2 to 1000, 10 to 900, 20 to 800 or 30 to 700, preferably 40 to 600 or 50 to 500 filaments lying next to one another, page7, lines 43-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the carbon nanotube bundle of Koziol of 300 to 900 filaments as taught by Aleandra, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol (WO2013045936) in view of Akiba (EP 2 322 709).

In regards to claim 13, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1.

Koziol does not teach a twisting number of the carbon nanotube wire is not less than 1 T/m and not more than 1000 T/m.

Akiba teaches a twisting number of the carbon nanotube wire is not less than 1 T/m and not more than 1000 T/m (about 200 to 5000 T/m and preferably about 1000 to 4000 T/m).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made a twisting number of the carbon nanotube wire of Koziol not less than 1 T/m and not more than 1000 T/m as taught by Akiba, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 14, Koziol teaches the coated carbon nanotube wire for a coil according to claim 1.

Koziol does not teach a twisting number of the carbon nanotube wire is not less than 10 T/m and not more than 800 T/m.

Akiba teaches a twisting number of the carbon nanotube wire is not less than 1 T/m and not more than 1000 T/m (about 200 to 5000 T/m and preferably about 1000 to 4000 T/m).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made a twisting number of the carbon nanotube wire of Koziol not less than 10 T/m and not more than 800 T/m as taught by Akiba, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol (WO2013045936) in view of Chang (US 2016/0003016).

In regards to claim 15, Koziol teaches a coated carbon nanotube wire according to claim 1.
Koziol  does not explicitly teach the coated carbon nanotube wire being used as a winding for a coil.
Chang teaches the carbon nanotube wire being used as a winding for a coil (The stator has magnet coils that may be formed by carbon nanotube conductors.)

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the coated carbon nanotube wires in the form of a coil as taught by Chang because Change teaches ESP motor may use carbon nanotube members in place of conventional copper wires to form the magnetic coils of the stator.

In regards to claim 16, Koziol teaches a method for manufacturing a coated carbon nanotube (carbon nanotube; page 2, lines 12-14) wire coil, comprising: a step of preparing a carbon nanotube wire from a plurality of carbon nanotube element wires (conducting fibres comprising carbon nanostructures such as carbon nanotubes, page 2, lines 4-5); a step of preparing a coated carbon nanotube wire by coating the carbon nanotube wire with a coating material (insulating material coated around the fibre, page 2 line 15).

Koziol does not teach a step of winding the coated carbon nanotube wire into a winding.

Chang teaches a step of winding the coated carbon nanotube wire into a winding (The stator has magnet coils that may be formed by carbon nanotube conductors.)

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the coated carbon nanotube wires in the form of a coil as taught by Chang because Change teaches ESP motor may use carbon nanotube members in place of conventional copper wires to form the magnetic coils of the stator.

In regards to claim 17, Koziol teaches a method for manufacturing a coated carbon nanotube (fibre comprising carbon nanotube; page 2, lines 12-14) wire coil, comprising: a step of coating, with a coating material (insulating material coated around the fibre, page 2 line 15), a carbon nanotube element wires each constituted of a plurality of carbon nanotubes to prepare a coated carbon nanotube wire (bundle, page 13, lines 12-14).

Koziol does not teach a step of winding the coated carbon nanotube wire into a winding.

Chang teaches a step of winding the coated carbon nanotube wire into a winding (The stator has magnet coils that may be formed by carbon nanotube conductors.)

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the coated carbon nanotube wires in the form of a coil as taught by Chang because Change teaches ESP motor may use carbon nanotube members in place of conventional copper wires to form the magnetic coils of the stator.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol (WO2013045936) in view in view of Chang (US 2016/0003016) as detailed in claim rejection 17 (hereinafter referred to as modified Koziol), in further view of Alexandra (CA 3085017).

In regards to claim 18, modified Koziol teaches the coated carbon nanotube wire for a coil according to claim 17, and the filaments ae a bundle (bundle, page 13, lines 12-14).

Modified Koziol does not teach the number of the carbon nanotube aggregates or the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000.

Alexandra teaches the number of the carbon nanotube element wires constituting the carbon nanotube wire is 10 to 1000 (A person skilled in the art understands a filament to be a fiber with any desired length. Multifilaments contain a plurality to a large number of filaments lying next to one
another, for example 2 to 1000, 10 to 900, 20 to 800 or 30 to 700, preferably 40 to 600 or 50 to 500 filaments lying next to one another, page7, lines 43-18).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the carbon nanotube bundle of modified Koziol of 10 to 1000 filaments as taught by Aleandra, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 19, modify Koziol teaches the coated carbon nanotube wire for a coil according to claim 16, wherein an equivalent circle diameter of the carbon nanotube wire is not smaller than 0.05 mm and not larger than 2.0 mm (1mm, pg. 12, line 22).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol (WO2013045936) in view in view of Chang (US 2016/0003016) as detailed in claim rejection 16 (hereinafter referred to as modified Koziol), in view of Akiba (EP 2 322 709).

In regards to claim 20, modified Koziol teaches the coated carbon nanotube wire for a coil according to claim 16.

Modified Koziol does not teach a twisting number of the carbon nanotube wire is not less than 1 T/m and not more than 1000 T/m.

Akiba teaches a twisting number of the carbon nanotube wire is not less than 1 T/m and not more than 1000 T/m (about 200 to 5000 T/m and preferably about 1000 to 4000 T/m).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made a twisting number of the carbon nanotube wire of modified Koziol not less than 1 T/m and not more than 1000 T/m as taught by Akiba, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the UsPYO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848